*873JUDGMENT
This CAUSE having been heard and considered, it is ORDERED and ADJUDGED: REMANDED
ON MOTION

ORDER

In view of the summary judgment granted by United States District Court Judge Robert E. Coyle on October 18, 2001, and entered on the docket of the United States District Court for the Eastern District of California (Fresno) on October 19, 2001,
IT IS ORDERED THAT:
1. The preliminary injunction is vacated and the case remanded to the district court for further proceedings.
2. The oral argument in this case is cancelled.